NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         NOV 25 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

PHILLIP MARTINEZ,                                No.    19-56296

                Plaintiff-Appellant,             D.C. No.
                                                 5:15-cv-02160-TJH-AFM
 v.

UNITED STATES BUREAU OF                          MEMORANDUM*
PRISONS; et al.,

                Defendants-Appellees,




                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                          Submitted November 23, 2020**

Before: GOODWIN, SCHROEDER, and SILVERMAN, Circuit Judges.

      Phillip Martinez, a former federal prisoner proceeding pro se, appeals the

district court’s dismissal of Martinez’s action filed pursuant to Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging violations of his Fifth and Eighth Amendment rights. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Adams v. Johnson, 355 F.3d 1179,

1183 (9th Cir. 2004).

      The district court properly dismissed Martinez’s Fifth Amendment claim

concerning his placement in a maximum-security prison because inmates lack a

protected liberty interest in their housing or classification status. See Meachum v.

Fano, 427 U.S. 215, 225 (1976) (holding that an inmate lacked due process

protections in his transfer between prisons, resulting in a reclassification to

maximum security, because the transfer was “within the normal limits or range of

custody which the conviction has authorized the State to impose”); see also Moody

v. Daggett, 429 U.S. 78, 88 n.9 (1976) (stating that Meachum’s holding applies to

“prison classification . . . in the federal system”).

      The district court properly dismissed Martinez’s Eighth Amendment claim

alleging inadequate exercise, first, because a Bivens remedy is not available for

such a claim. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (urging courts to

use caution before extending the Bivens remedy into new contexts and requiring a

“special factors” analysis before doing so). Second, the district court properly

dismissed the claim because Martinez failed to allege medical effects as a result of

any temporary denial of exercise. See May v. Baldwin, 109 F.3d 557, 565 (9th Cir.

1997) (“a temporary denial of outdoor exercise with no medical effects is not a


                                            2
substantial deprivation,” a requirement of an Eighth Amendment conditions-of-

confinement claim).

      The district court properly dismissed Martinez’s Eighth Amendment claim

alleging deliberate indifference to a serious medical need because Martinez failed

to allege facts showing that he had a serious medical need or that any defendant

was deliberately indifferent that need. See Peralta v. Dillard, 744 F.3d 1076, 1081

(9th Cir. 2014) (en banc) (“Prison officials violate the Eighth Amendment if they

are deliberately indifferent to a prisoner’s serious medical needs. A medical need is

serious if failure to treat it will result in significant injury or the unnecessary and

wanton infliction of pain.” (citations, alterations, and quotation marks omitted)).

      AFFIRMED.




                                            3